No opinion. Ordered: That the decision of this case be suspended. Second. That the case be sent back to the referee to resettle and attacli a certificate that the case, as resettled, contains all the evidence given and proceedings had be*874fore him upon the hearing. Third. The foregoing relief is granted upon condition that the appellants shall pay to the respondent the costs and disbursements of the argument already had, $10 costs of opposing this motion, and shall stipulate to, and shall, pay to the referee the fees for resettlement of the •case, and shall reprint the case, and in reprinting the case the pleadings shall be printed as they are amended. And the case, as thus amended, shall be filed with the'clerk of this court, and the causes may be reargued under the usual rules and practice. Fourth. In the event of a failure to comply with the conditions already mentioned, the motion is denied, with $10 costs.